                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


JAMES STILE,                             )
                                         )
              Plaintiff,                 )
                                         )
        v.                               )     1:13-cv-00248-JAW
                                         )
SOMERSET COUNTY, et al.,                 )
                                         )
              Defendants.                )



     ORDER ON DEFENDANT DAVID ALLEN’S, RICHARD GARLING’S AND
       KEITH PLOURD’S SUPPLEMENTAL MOTIONS FOR SUMMARY
                           JUDGMENT

        The Court grants the supplemental motions for summary judgment filed by a

jail administrator and two corrections officers in response to an inmate’s § 1983 claim

that his constitutional rights were violated when the corrections officers imposed

monetary fines against him in his absence. Based on the summary judgment record,

the Court finds that, contrary to the allegations in the complaint, the inmate—then

a pretrial detainee—was in fact present at some of the hearings, and for those

hearings, the factual underpinning of the inmate’s claim is not substantiated. For

the hearings at which the inmate was absent, the inmate failed to exhaust his

administrative remedies, which is a prerequisite under the Prison Litigation Reform

Act before filing a § 1983 action.


I.      BACKGROUND


        On July 1, 2013, James Stile filed a § 1983 suit alleging various constitutional
violations and state tort claims against numerous defendants. Compl. (ECF No. 1).

On August 14, 2014, Mr. Stile filed a self-titled Final Complaint with authorization

of this Court. Am. Compl. Final (ECF No. 92) (Final Compl.); Order (ECF No. 86).

In Mr. Stile’s original and final complaints, he named as Defendants among others,

Somerset County Jail Administrator David Allen, and Somerset County Corrections

Officers Richard Garling and Keith Plourd.               Am. Compl. ¶¶ 4-6.          In his Final

Complaint, he alleged that he was deprived of due process when a disciplinary board

of the Somerset County Jail held hearings in his absence and imposed disciplinary

segregation and monetary fines in excess of $500.00, which the Jail deducted from

his inmate account without due process. Id. ¶ 33. Mr. Stile exhausted the available

administrative process regarding three of disciplinary hearings conducted by Mr.

Garling and Mr. Plourd. Order on Defs.’ Mots. for Summ. J. and Pl.’s Related Mots.,

at 21-22 (ECF No. 601) (Order). 1

       On September 28, 2018, the Court issued an extensive order on multiple

motions for summary judgment and certain motions that Mr. Stile had filed. Order.

Addressing Mr. Stile’s claim that he had been punished by the imposition of a fine

without due process, the Court concluded that the record was too uncertain to allow

for a definitive ruling. Id. at 44-45. The Court allowed Mr. Garling, Mr. Plourd, and

Mr. Allen to file supplemental motions within thirty days to clarify the underlying




1       On October 29, 2018, Mr. Stile filed a notice of appeal to the Court of Appeals for the First
Circuit of the Court’s September 28, 2018 Order. See Notice of Appeal (ECF No. 622). However, the
Court dismissed without prejudice the motions for summary judgment filed by Defendants Garling,
Plourd and Allen and therefore, Mr. Stile’s pending appeal does not touch on the supplemental motions
for summary judgment and the Court may act, even though a part of the case is now on appeal.

                                                 2
facts. Id. at 56. All three Defendants filed supplemental motions for summary

judgment on the disciplinary hearing issue.


II.   THE SUPPLEMENTAL MOTIONS


      A.     Richard Garling’s Supplemental Motion

      On October 23, 2018, Richard Garling filed a supplemental motion for

summary judgment and a statement of material facts. Def. Garling’s Supp. Mot. for

Summ. J. (ECF No. 614) (Garling Supp. Mot.); Statement of Material Facts in Support

of Defs.’ Mot. for Summ. J. (ECF No. 615 (Garling SMF). Mr. Stile has not responded

to Corrections Officer Garling’s supplemental motion for summary judgment.

      B.     Keith Plourd’s Supplemental Motion

      On October 25, 2018, Keith Plourd filed a supplemental motion for summary

judgment and a statement of material facts. Def. Keith Plourd’s Supp. Mot. for Summ.

J. (ECF No. 616) (Plourd Supp. Mot.); Def. Keith Plourd’s Statement of Material Facts

(ECF No. 617) (Plourd SMF). Mr. Stile has not responded to Corrections Officer

Plourd’s supplemental motion for summary judgment.

      C.     David Allen’s Supplemental Motion

      On October 27, 2018, David Allen filed a supplemental motion for summary

judgment and a statement of material facts. Def. David Allen’s Supp. Mot. for Summ.

J. (ECF No. 619) (Allen Supp. Mot.); Statement of Material Facts in Support of Def.

David Allen’s Supp. Mot. for Summ. J. (ECF No. 620) (Allen SMF). Mr. Stile has not

responded to Mr. Allen’s supplemental motion.

      D.     James Stile’s Failure to Respond

                                         3
      After the Defendants filed these three supplemental motions for summary

judgment, the Court tugged hard on them, deliberately waiting an extended period

for Mr. Stile to file a response. He has not. His response was due November 13, 2018

to Mr. Garling’s motion, November 15, 2018 for Mr. Plourd’s motion, and November

19, 2018 for Mr. Allen’s motion. An experienced and relentless pro se litigator, Mr.

Stile has made twelve filings (not counting duplicates) with this Court since

November 19, 2018 in this and other cases. Stile v. Somerset County (Mot. for Recons.

(Nov. 1, 2018) (ECF No. 626); Omnibus Mot. of Pl. (Jan. 14, 2019) (ECF No. 631); Mot.

for Disqualification of Defense Counsel Wheeler & Arey, P.A., Peter T. Marchesi and

Cassandra Shaffer (Jan. 15, 2019) (ECF No. 632); Mot. to Extend Deadlines by

Fourteen Days (Jan. 18, 2019) (ECF No. 633); Mot. for Enforcement of Protective

Orders & Confidentiality Orders (Jan. 22, 2019) (ECF No. 635)); United States v. Stile,

1:11-cr-00185-JAW, (Reply to Resp. to Mot. for Order for Gov’t to Produce Victims Affs.

(Nov. 29, 2018) (ECF No. 705); Mot. for Appointment of Counsel and Mot. for Hr’g as

to Supervised Release Conditions in Excess of J. (Dec. 18, 2018) (ECF No. 707); Mot.

to Seal Order (Dec. 26, 2018) (ECF No. 708); Mot. for Court to Order Gov’t/Probation

Office to Dispense with Sworn Aff. Submitted by Hanover Ins.(Dec. 26, 2018) (ECF

No. 709); Mot. for Writ of Audita Querela Pursuant to 28 U.S.C. Section 1651 to Vacate

and Correct Restitution Portion of this Court’s J. (Jan. 14, 2019) (ECF No. 713); Reply

to Resp. to Mot. to Appoint Counsel (Jan. 18, 2019) (ECF No. 714); Mot. for

Modification of Conditions of Supervised Release and J. (Jan. 18, 2019) (ECF No.

715); Mot. to Extend Deadline for Fourteen Days (Jan. 18, 2019) (ECF No. 716)); Stile



                                          4
v. Cumberland County, 2:14-cv-00406-JAW, (Omnibus Mot. of Pl. (Jan. 14, 2019)

(ECF No. 271); Mot. for Disqualification of Defense Counsel Wheeler & Arey, P.A.,

Peter T. Marchesi and Cassandra Shaffer (Jan. 15, 2019) (ECF No. 272); Mot. to

Extend Deadlines by Fourteen Days (Jan. 18, 2019) (ECF No. 273); Mot. for

Enforcement of Protective Orders & Confidentiality Orders (Jan. 22, 2019) (ECF No.

275)). As Mr. Stile has had the obvious ability, had he chosen to do so, to file

responses to these motions, the Court proceeds ahead with them. Despite Mr. Stile’s

failure to respond, the Court must still assure itself that these Defendants are

entitled, as they claim, to summary judgment in their favor. See NEPSK, Inc. v. Town

of Houlton, 283 F.3d 1, 8 (1st Cir. 2012).


III.   STATEMENTS OF FACTS


       A.    Richard Garling’s Statement of Facts

       On October 12, 2011, Richard Garling conducted two disciplinary hearings

concerning James Stile. Garling SMF ¶ 1. Mr. Stile was present for both hearings.

Id. One of the October 12, 2011 hearings conducted by Mr. Garling was for Charge

No. 11-616-DI. Id. ¶ 2. This was for a violation of B-13 provocation for allegedly

writing on a medical request, “Ibuprofen huh: I’ll remember to recommend an aspirin

when you have a gunshot wound you sadistic bastards.” Id. Mr. Stile pleaded not

guilty. Id. He acknowledged making the statement but said it was out of context.

Id. Mr. Garling found Mr. Stile guilty and assessed a penalty of two days cell

restriction. Id. He did not assess a fine. Id.

       The second October 12, 2011 hearing conducted by Mr. Garling was for Charge

                                             5
Number 11-617-DI. Id. ¶ 3. This was for a violation of C-4 giving, receiving or

swapping for having items in his possession that he did not have receipts for. Id. Mr.

Stile pleaded guilty and Mr. Garling assessed a fine of $5.00, which Mr. Garling

suspended. Id.

      Mr. Garling conducted a third disciplinary hearing regarding Mr. Stile on

January 12, 2012. Id. ¶ 4. Mr. Garling went to Mr. Stile’s cell door and asked him if

he wanted to be present for the hearing. Id. Mr. Stile refused. Id. At the January

12, 2012 hearing, based on the officers’ reports, Mr. Garling found Mr. Stile guilty of

violation B-13 provocation in disciplinary case #12-16-DI. Id. ¶ 5. Mr. Garling

assessed Mr. Stile a penalty of ten days in disciplinary segregation following his

release from administrative segregation. Id. ¶ 6. He did not assess a fine of any

amount. Id. The two October 12, 2011 and one January 12, 2012 hearings are the

only disciplinary hearings that Mr. Garling conducted concerning Mr. Stile. Id. ¶ 7.

      An inmate may appeal the decision of a disciplinary hearing officer to the Jail

Administrator within ten days of the disciplinary hearing. Id. ¶ 8. At the time of

these decisions, to appeal a disciplinary hearing decision, the inmate had to submit

an Appeal of Disciplinary Hearing Decision form to Gary Crafts, Special Projects

Officer, for the Jail Administrator or designee to answer. Id. The decision of the Jail

Administrator is final and may not be appealed. Id. ¶ 9. Mr. Stile appealed three

disciplinary hearings. Id. ¶ 10. He appealed the October 12, 2011 Richard Garling

hearing for infraction number 11-616-DI and the September 26, 2012 Keith Plourd

hearings for infractions numbers 12-776-DI and 12-781-DI. Id.



                                          6
      B.     Keith Plourd’s Statement of Facts

      On September 26, 2012, Keith Plourd conducted two disciplinary hearings

concerning James Stile: 12-781-DI and 12-776-DI. Plourd SMF ¶ 1. Mr. Stile was

not present at either hearing because he was not in the Somerset County Jail at the

time. Id. The September 26, 2012 hearings are the only hearings that Mr. Plourd

conducted concerning Mr. Stile. Id. ¶ 2.

      On April 12, 2013, Mr. Stile filed appeals of the two disciplinary hearings that

Mr. Plourd conducted on September 26, 2012. Id. ¶ 3. Mr. Plourd did not deny the

appeals. Id. Sean Maguire had been employed at the Somerset County Jail since

August 26, 2007 and between August 26, 2017 and June 17, 2015, his title was

Compliance Manager. Id. ¶ 4. On July 10, 2013, Mr. Maguire denied Mr. Stile’s

appeals of the disciplinary hearing decisions in cases 12-781 and 12-776 because the

appeal was filed beyond the appeal deadline. Id. ¶ 5.

      C.     David Allen Statement of Facts

      Mr. Allen adopted the statements of fact submitted by Mr. Garling and Mr.

Plourd. Allen SMF ¶¶ 1-9. Mr. Allen did not rule on Mr. Stile’s appeals from numbers

12-776-DI and 12-781-DI. Id. ¶ 8. Mr. Maguire’s denial of Mr. Stile’s appeals is

consistent with the Somerset County Jail policy, which authorizes a designee of the

correctional administrator to review and resolve appeals. Id. ¶ 10. Mr. Allen did not

conduct any disciplinary hearings pertaining to Mr. Stile. Id. ¶ 11.


IV.   THE DEFENDANTS’ POSITIONS


      A.     Richard Garling’s Memorandum of Law

                                           7
      The only remaining claim against Richard Garling is “Mr. Stile’s due process

claims stemming from his monetary fine.” Garling’s Supp. Mot. at 2 (quoting Order

at 56). Mr. Garling says that he conducted three disciplinary hearings regarding Mr.

Stile and Mr. Stile was present for two of them. Id. At the one hearing where Mr.

Stile was not present, Mr. Garling did not impose a fine. Id. Mr. Stile appealed only

the October 12, 2011 hearing regarding infraction number 11-616-DI; he did not

appeal the hearing on 11-617-DI for which Mr. Garling imposed a suspended $5.00

fine and he did not appeal the January 12, 2012 discipline. Id. at 3-4. Accordingly,

Mr. Garling maintains that Mr. Stile failed to exhaust administrative remedies as

required by the Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a). Id. at 3-

4. Furthermore, Mr. Garling points out that Mr. Stile’s theory against him is that

Mr. Garling imposed a fine against him when he was not present, a claim not

grounded in fact, because Mr. Garling never imposed a fine on Mr. Stile at a hearing

where he was absent. Id. at 4.

      B.     Keith Plourd’s Memorandum of Law

      Mr. Plourd says that the PLRA bars Mr. Stile’s claim against him because Mr.

Stile failed to timely exhaust administrative remedies. Plourd Mot. at 2. He notes

that Mr. Stile’s appeal of the Plourd discipline was rejected as untimely and therefore,

he maintains that Mr. Stile’s lawsuit against him violates the exhaustion

requirement of the PLRA. Id.

      C.     David Allen’s Memorandum of Law

      Mr. Allen echoes the points raised by Mr. Garling and Mr. Plourd. Allen Mot.



                                           8
at 4-9. He claims that Mr. Stile’s § 1983 complaint against him is barred by Mr.

Stile’s failure to exhaust administrative remedies. Id. at 4-6. He also says that in

any event, he cannot be held as a supervisor under § 1983 based on respondeat

superior. Id. at 6. Instead, to prove a claim against a supervisor, Mr. Stile would

have to prove deliberate indifference to a grave risk of harm, the supervisor’s actual

or constructive knowledge of that risk and his failure to take easily available

measures to address the risk. Id. at 7-8. In any event, Mr. Allen says, he is protected

by qualified immunity. Id. at 8-9.


V.     DISCUSSION


      A.     Richard Garling

      Taking Mr. Garling’s material facts as true, he is entitled to summary

judgment in his favor. Regarding the October 12, 2011 hearings, Mr. Stile was

present at both hearings and, although Mr. Garling imposed a $5.00 fine at one

hearing, he suspended the fine. The gravamen of Mr. Stile’s Final Complaint was

that the Defendants “held disciplinary hearings without the plaintiff present thereby

denying him his right to call witnesses and speak in his own defense.” Final Compl.

¶ 33. As Mr. Stile was present at the October 12, 2011 hearings, Mr. Garling has

effectively rebutted the factual underpinning of Mr. Stile’s claim for those

disciplinary hearings.

      As to the January 12, 2012 disciplinary hearing, skipping over whether Mr.

Stile’s refusal to attend the hearing waived his right to complain about non-

attendance, Mr. Garling did not impose a fine and critically Mr. Stile did not appeal

                                          9
Mr. Garling’s disciplinary segregation order. Section 1997e(a) of title 42 provides:

      No action shall be brought with respect to prison conditions under
      section 1979 of the Revised Statutes of the United States (42 U.S.C. §
      1983), or any other federal law, by a prisoner confined in any jail, prison,
      or other correctional facility until such administrative remedies as are
      available are exhausted.

In Booth v. Churner, 532 U.S. 731 (2001), the United States Supreme Court wrote

that the “‘available’ ‘remedy’ must be ‘exhausted’ before a complaint under § 1983

may be entertained.” Id. at 738. “[W]e think,” the Booth Court concluded, “that

Congress has mandated exhaustion clearly enough, regardless of the relief through

administrative procedures.”     Id. at 741.     In the words of the First Circuit,

“[e]xhaustion is mandatory.” Johnson v. Thyng, 369 F. App’x. 144, 146 (1st Cir. 2010)

(citing Woodford v. Ngo, 548 U.S. 81, 85 (2006)). In short, “[t]o properly exhaust

administrative remedies, a prisoner must complete the prisoner grievance

procedures.” Id. at 147 (citing Jones v. Bock, 549 U.S. 199, 218 (2007)).

      As the record reveals that Mr. Stile was present at the October 12, 2011

hearings and that he failed to exhaust his administrative remedies regarding the

January 12, 2012 disciplinary hearing, Mr. Garling is entitled to summary judgment

on Mr. Stile’s remaining § 1983 claim.

      B.     Keith Plourd

      Mr. Stile’s claims against Mr. Plourd are similarly barred due to the

exhaustion requirement. Mr. Stile waited from September 26, 2012 to April 12, 2013

to appeal Mr. Plourd’s September 26, 2012 sanctions and his attempted appeal was

denied as untimely. The First Circuit quoted the Supreme Court as saying that “it is



                                          10
the prison’s requirements, not the PLRA, that define the boundaries of proper

exhaustion.” Johnson, 369 F. App’x. at 147 (quoting Jones, 549 U.S. at 218). The

Supreme Court has interpreted the term, “proper exhaustion,” to mean “compliance

with an agency’s deadlines and other critical procedural rules because no adjudicative

system can function effectively without imposing some orderly structure on the course

of the proceeding.” Woodford, 548 U.S. at 90-91; Ruffin v. Knowlton, No. 2:17-cv-

00152-LEW, 2019 U.S. Dist. LEXIS 6867, at *12 (D. Me. Jan. 15, 2019).

       Based on the summary judgment record before the Court, Mr. Stile’s claims

against Mr. Plourd are barred because he failed to properly exhaust administrative

remedies.

       C.     David Allen

       Mr. Stile’s claims against Mr. Allen are subsumed by the results of his claims

against Mr. Garling and Mr. Plourd. As the Court has resolved those claims against

Mr. Stile, his claims against Mr. Allen, which are derivative of his claims against Mr.

Garling and Mr. Plourd, must suffer the same fate. Ramirez-Lluveras v. Rivera-

Merced, 759 F.3d 10, 19 (1st Cir. 2014) (“There are a number of clear rules governing

supervisory liability under § 1983. First, the subordinate’s behavior must have

caused a constitutional violation . . ..”); Welch v. Ciampa, 542 F.3d 927 (1st Cir. 2008)

(“A supervisor who does not participate in the alleged [constitutional violation] ‘can

be held liable . . . only if (1) the behavior of his subordinates results in a constitutional

violation . . ..”) (some alterations in original) (quoting Hegarty v. Somerset Cnty., 53

F.3d 1367, 1379-80 (1st Cir. 1995)).



                                             11
      Furthermore, to prove a constitutional violation against a supervisor, the

claimant must show “an affirmative link between the behavior of a subordinate and

the action or inaction of his supervisor exists such that the supervisor’s conduct led

inexorably to the constitutional violation.” Morales v. Chadbourne, 793 F.3d 208, 221

(1st Cir. 2015) (quoting Maldonado v. Fontanes, 568 F.3d 263, 275 (1st Cir. 2009)). A

plaintiff may establish that “affirmative link” by alleging that the supervisor was “a

primary violator or direct participant in the rights-violating incident.” Id. (quoting

Sanchez v. Pereira-Castillo, 590 F.3d 31, 49 (1st Cir. 2009)). Mr. Stile makes no

allegations that fall within the ambit of this prong. He does not allege that Mr. Allen

was himself directly involved in the disciplinary hearings that Mr. Garling and Mr.

Plourd held and the sanctions they imposed.

      Thus, to impose supervisory liability on Mr. Allen, Mr. Stile would have to

demonstrate that Mr. Allen as a “responsible official,” “supervise[d], train[ed] or

hire[d] a subordinate with deliberate indifference toward the possibility that deficient

performance of the task eventually may contribute to a civil rights violation.” Id.

(quoting Sanchez, 590 F.3d at 49). To prove deliberate indifference, “the supervisor

must have ‘actual or constructive knowledge’ of a ‘grave risk of harm’ posed by the

subordinate and fail to take ‘easily available measures to address the risk.’” Saldivar

v. Racine, 818 F.3d 14, 18 (1st Cir. 2016) (quoting Camilo-Robles v. Hoyos, 151 F.3d

1, 6-7 (1st Cir. 1998)). The record does not reveal any evidence that Mr. Allen was

deliberately indifferent under the law.

      The Court concludes that Mr. Allen is entitled to summary judgment in his



                                          12
favor.


VI.      CONCLUSION


      The Court GRANTS the Defendant Garling’s Supplemental Motion for Summary

Judgment (ECF No. 614), Defendant Keith Plourd’s Supplemental Motion for

Summary Judgment (ECF No. 616), and Defendant David Allen’s Supplemental

Motion for Summary Judgment. (ECF No. 619).

      SO ORDERED.

                                    /s/ John A. Woodcock, Jr.
                                    JOHN A. WOODCOCK, JR.
                                    UNITED STATES DISTRICT JUDGE

      Dated this 11th day of February, 2019




                                          13
